IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


LEWIS ELLIOT VEARNON,                       : No. 115 WM 2016
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
HON. JEFFREY A. MANNING,                    :
PRESIDENT JUDGE, ALLEGHENY                  :
COUNTY                                      :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of December, 2016, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus is DENIED, and the

Prothonotary is DIRECTED to strike the name of the jurist from the caption.